PER CURIAM.
We reverse the trial court’s order denying appellant’s motion to dismiss the petition in this case. The petitions did not state a cause of action against Timothy Scanlon in his capacity as personal representative of his father’s estate. The petition did not name Scanlon, individually, as a party. There was no basis stated in the petition to assert jurisdiction over Scanlon in his individual capacity. We reject ap-pellee’s argument that Campbell v. Owen, 132 So.2d 212 (Fla. 2d DCA 1961), can support a cause of action against Scanlon, as personal representative, in this case. We do not reach any of the other jurisdictional issues raised by appellant in this case; those issues may, or may not, ripen depending on the amendment to the pleadings on remand. We also reverse the trial court’s order striking the notice of appeal.
REVERSED AND REMANDED.
GUNTHER, GROSS and HAZOURI, JJ., concur.